DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent application no. CN 103575075 to Wenjuan et al. in view of patent application no. 2009/0003977 to Aburatani et al. 
Regarding claims 1, 3 and 5-9, Wenjuan et al. discloses a wafer cassette system, comprising: an adaptive inset (5) fastened to the wafer cassette in a rigid connection (see page 6 of CN 103575075 English translation) and having a second plurality of wafer slots (8); a wafer cassette (4) comprising a first plurality of wafer slots respectively having a first width (7), screws/threaded holes (6), transporting the wafer cassette and the adaptive inset into a loading port of a semiconductor processing tool (1), and a support structure (3).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include transferring and transporting means for the device of Wenjuan et al. in view of Aburatani et al. to reduce contamination in the clean handling of wafers during the manufacturing process. 
Regarding claims 1, 3 and 5-9, the recited method steps are not explicitly taught by Wenjuan et al. 
Since Wenjuan et al. in view of Aburatani et al. discloses all of the structural limitations of the claims as discussed above and is capable of performing the aforementioned steps, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Wenjuan et al. in view of Aburatani et al. to perform the claimed method for the purpose of providing an efficient means of spin drying wafers.  
Regarding claim 2, Wenjuan et al. discloses the method of claim 1, wherein the support structure continuously extends past multiple one of the first plurality of wafer slots (not numbered, but shown in fig. 2a).
Regarding claim 5, absent a frame of reference for the orientation of the wafer slot and wafer cassette, any arbitrary orientation would meet the claimed limitation.




Allowable Subject Matter
Claims 10-20 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/1/21 regarding claim 1 have been fully considered but they are not persuasive.  Applicant argues Wenjuan fails to disclose a “support structure.”  The examiner disagrees because giving the claim its broadest interpretation and for the reasons explained above in the rejection to claim 1, the examiner is of the opinion that Wenjuan clearly meets this limitation of the claim.  In response to applicant’s arguments on pages 3-6 regarding claims 10-20, the examiner has found those arguments to be persuasive and those claims are deemed allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The Kang et al. patent application teaches drying a wafer in a method for fabricating a semiconductor device.  Please see paragraph 16 and figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


Wbj